internal_revenue_service number release date index number 468a -------------------------- ---------------------------- -------------------------------------- --------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b6 plr-111357-14 date date re revised schedule of ruling amounts and schedule of deductions ------------------------------------------------------------- legend taxpayer plant parent director location x commission a commission b commission c agency state a b c d e f g h i j --------------------------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------- --------------------------------------- ---------------------------------- ---------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------- ----- ------------------------------------------------- -------------------------------------- ------------------------- ------------------------------------------------------- ------------------------------------------------------- --------------------- -------- -------- -------- ------ ------ ---- -- ------ ---- ---- plr-111357-14 k l m report study ------------ ------------ ---------- ------------------------------------------ -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------- ----------------------------------------------------------------------------------- settlement_date a date b date c date d amount a amount b amount c amount d amount e amount f year a year b year c year d year e method fund ------------------------------------------------------ ------------------- ------------------------ -------------------------- ------------------- ---------------------- -------------- ------------------ ------------------ ---------------- ---------------- ------- ------- ------- ------- ------- ----------------------- -------------------------------------------- dear -------------- this letter responds to your request dated date for a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations and for a schedule of deduction amounts pursuant to sec_468a of the internal_revenue_code and sec_1_468a-8 taxpayer was previously granted a schedule of deductions on date the request for a revised schedule of ruling amounts is mandatory within the meaning of sec_1_468a-3 information was submitted pursuant to sec_1_468a-3 taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts and its request for a schedule of deduction amounts as follows plr-111357-14 taxpayer a subsidiary of parent is included in a consolidated_return filed by parent taxpayer has a joint and undivided ownership_interest of x percent in the plant taxpayer is also the operator of the plant the plant is situated at location plant’s amended operating license is scheduled to expire on date a the estimated base cost for decommissioning plant is based on an independent study and the proposed method of decommissioning the plant is method taxpayer is subject_to the regulatory jurisdiction of commission a commission b and commission c in addition taxpayer has a contractual agreement to sell power to agency the operations of plant are allocated as follows commission a a percent commission b b percent commission c c percent and agency d percent on date b taxpayer filed an application_for a general rate increase with commission a as part of the application taxpayer sought an increase in the amount of its annual nuclear decommissioning expense in state based on assumptions set out in report which in turn were based upon the study commission a proposed that some of the assumptions proposed by taxpayer be revised and following negotiations commission a and taxpayer agreed on a settlement on date c the settlement reduced the amount taxpayer sought initially for its annual decommissioning expense the assumptions used by taxpayer to calculate the schedule of ruling amounts approved herein are those approved by commission a further commission b has included with respect to plant in cost of service for ratemaking purposes for year a and beyond amount b since the last amended schedule of ruling amounts there have been no new ratemaking proceedings before any of the other commissions based on the assumptions used by commission a it is estimated that assets in the fund will earn a pre-tax rate of return of e percent prior to the decommissioning period and f percent for the first seven years of decommissioning and g percent for the remainder of the decommissioning period further the cost of decommissioning the plant will escalate at h percent per year until the year in which costs are incurred the total cost of decommissioning taxpayer’s interest in plant is estimated to be dollar_figureamount a in future dollars based on the year of anticipated expenditure for commission a and commission b the funding_period for plant extends from year b to year c with respect to the schedule of deductions taxpayer received on date d a schedule of deductions in that schedule under ratemaking assumptions used during the first proceeding before commission a commission b commission c and agency the plant would no longer be included in rate base in year c in the prior schedule of ruling amounts issued under sec_468a of the code as in effect prior to the plr-111357-14 estimated_useful_life of the plant is i years year d-year c and the estimated period for which the fund is to be in effect is j years year b-year c thus the percentage of the total estimated costs qualifying for deduction in the schedule of ruling amounts under prior_law was k percent the issued schedule of deductions allowed taxpayer to transfer to the fund the additional l percent of the total decommissioning costs a total of amount c over several years of which amount taxpayer actually transferred amount d taxpayer now seeks to transfer to the fund the present_value of the remaining m percent of the total estimated decommissioning costs or amount e sec_468a as amended by the energy tax incentives act of the act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate prior to the changes made by the act deductible contributions were limited to the amount necessary for an electing taxpayer to fund the plant’s post-1983 nuclear decommissioning costs determined as if decommissioning costs accrued ratably over the estimated_useful_life of the plant provided that the taxpayer elected to establish a fund in prior_law also did not allow a taxpayer electing to establish a fund later than to contribute to that fund any amount in excess of that amount necessary to fund the ratable portion of the plant’s nuclear decommissioning costs beginning in the year the fund is established sec_468a now allows a taxpayer to contribute to a nuclear decommissioning fund the entire cost of decommissioning the plant including both the plr-111357-14 pre-1984 amount that was denied under the law prior to the act as well as any amount attributable to any year after in which a taxpayer had not established a fund under sec_468a sec_468a provides that the deduction for the contribution of the previously-excluded amount is allowed ratably over the remaining useful_life of the nuclear plant sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-1 provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2 provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year sec_1_468a-3 provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3 provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that plr-111357-14 section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the temporary regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3 further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3 provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3 provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3 if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3 provides that if the nuclear plant is not described in sec_1_468a-3 the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3 any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3 sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3 provides that a taxpayer's share of the total estimated cost of decommissioning a plr-111357-14 nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 describes those situations in which a taxpayer must request a revised schedule of ruling amounts sec_1_468a-3 provides that any taxpayer requesting a schedule of deduction amounts under sec_1_468a-8 must also request a revised schedule of ruling amounts for that fund such a request must be made in accordance with the rules of sec_1_468a-3 sec_1_468a-8 provides that the taxpayer is not required to transfer the entire amount eligible for the special transfer in one year but must take any prior special transfers into account in calculating the pre-2005 qualifying percentage sec_1_468a-8 provides that the deduction for the special transfer is allowed ratably over the remaining useful_life of the nuclear plant under sec_1 468a- b i the deduction for property contributed in a special transfer is limited to the lesser_of the fair_market_value of the property or the taxpayer’s basis in the property under sec_1_468a-8 the taxpayer recognizes no gain_or_loss on the special transfer of property the taxpayer’s basis in the fund is not increased by reason of the special transfer of property and the fund’s basis in the property transferred in the special transfer is the same as the transferee’s basis in that property immediately prior to the special transfer sec_1_468a-8 provides that taxpayer may not make a special transfer to a qualified nuclear decommissioning fund unless the taxpayer requests from the irs a schedule of deduction amounts in connection with such transfer a request for a schedule of deduction amounts may be made in connection with a request for a schedule of ruling amounts but in such case the calculations for both the schedule of ruling amounts and the schedule of deduction amounts must be separately_stated as stated above prior to the changes made by the act deductible contributions were limited to the lesser_of the amount necessary to fund the plant’s post-1983 nuclear decommissioning costs or the amount necessary to fund the plant’s decommissioning costs for that portion of the plant’s estimated_useful_life for which a fund had been established under prior_law taxpayer was allowed to contribute k percent of the amounts necessary to fully decommission its share of the plant sec_468a allows a taxpayer to contribute to the nuclear decommissioning fund the pre- amount that was denied under the law prior to the act thus taxpayer is able to contribute the additional l percent of the amounts necessary to decommission its plr-111357-14 ownership share of plant taxpayer has made contributions pursuant to a previous schedule of deductions of almost the entire l percent taxpayer has taken into account all previous special transfers made taxpayer now seeks to contribute the present_value of the remaining m percent in a single special transfer in year a taxpayer’s share of the total future decommissioning costs is dollar_figureamount a future dollars and the present_value of m percent of that amount is dollar_figureamount e a special transfer may be made in year a of dollar_figureamount e we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we conclude as set forth below year a schedule of deduction amounts deduction amount dollar_figureamount e the special transfer amount stated above is the maximum permitted to be transferred to the fund under sec_468a for that special transfer if taxpayer transfers a lesser amount to the fund the taxpayer may deduct the lesser amount in year a further in the event that the taxpayer transfers a lesser amount in order to make an additional special transfer in a later year including a special transfer of the difference between the special transfer amount stated above and the lesser amount actually transferred taxpayer must request a new schedule of deduction amounts and that in that request must take all special transfers made into account and recalculate the pre-2005 qualifying percentage in such request we note that if taxpayer elects to make a special transfer of property for all or a portion of this special transfer the amount of the transfer is the lesser_of the fair_market_value of the property transferred or the basis of the property in the hands of the taxpayer immediately prior to the transfer in either event the deduction of the taxpayer with respect to the property is limited to the taxpayer’s basis in the property furthermore regarding taxpayer’s request for a revised schedule of ruling amounts we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations plr-111357-14 taxpayer as owner of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission a and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3 taxpayer has demonstrated that by following the assumptions approved by commission a the proposed schedule of ruling amounts is consistent with the principles of sec_468a and the regulations thereunder and that such schedule is based on reasonable assumptions the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations based solely on the determinations above we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts year each year year a-year e ruling_amount dollar_figureamount f approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received plr-111357-14 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your designated representatives we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
